Citation Nr: 1210909	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-24 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for multilevel degenerative disease of C3-C4 with cervical stenosis and status post anterior fusion, to include cervical myelomalacia and myelopathy (claimed as a neck disability).  

2.  Entitlement to service connection for right patellar tendinosis with joint effusions (claimed as a right knee disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from September 1977 to September 1979.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified in support of these claims during a hearing held at the RO in October 2011, before the undersigned Veterans Law Judge. 

The Board REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Prior to adjudicating the claims of entitlement to service connection for cervical spine and right knee disabilities, additional development is required.  See 38 C.F.R. § 19.9 (2011).

The Veteran contends that his cervical spine and right knee disabilities developed secondary to an in-service injury he sustained in 1978, when he fell in a tank and hurt his neck, back, right side and knee.  Allegedly, while on a maneuver and acting as the loader, the gunner failed to give the command indicating that the round was on the way.  As a result, after loading, he was hit, causing his whole body to fall backwards to the ground.  This injury allegedly necessitated initial treatment at the unit sick bay and subsequent treatment at the battalion sick bay, both at Camp Pendleton, and transfer to administrative duty.  The Veteran contends that, thereafter, while still on active duty but home on leave, he sought related treatment at the Philadelphia Naval Yard and a VA facility in Philadelphia.  

Records of this treatment are not in the claims file.  During the course of this appeal, the RO tried to obtain records of the Veteran's alleged treatment at the Philadelphia Naval Yard, but in July 2010, the RO received a negative response indicating that the information requested was not a matter of record.  The RO has not yet attempted to obtain records of the Veteran's alleged treatment at the unidentified VA facility in Philadelphia.  As these records are pertinent to the claims on appeal, such action must be taken on remand.

In addition, in July 2005, the RO also tried to secure the Veteran's service treatment records.  In August 2005, the RO received a response from the National Personnel Records Center (NPRC) indicating that the requested records had been mailed.  The RO never received the records.  In November 2005, upon inquiry, the RO learned from an individual working for the Veterans Benefits Administration in Philadelphia that there was no record of the Veteran's service treatment records at NPRC.  The RO received this information via email.  To date, the RO has not actually received a response from NPRC confirming that the records are unavailable, or explaining why, after purportedly being sent, they are suddenly missing.  Clarification and follow-up development is thus needed on remand.

In situations where service medical records are presumed destroyed through no fault of the veteran, the VA has a heightened duty to assist a veteran in obtaining evidence.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  This heightened duty includes helping the veteran search for alternate forms of medical records in order to reconstruct his service medical history.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  It also includes advising the veteran that he may obtain other forms of evidence such as lay testimony, including statements and affidavits of fellow service members, to support his claim.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992). 

In April 2006, the RO informed the Veteran that, despite its efforts, his service treatment records were unavailable.  The RO then provided the Veteran adequate notice regarding the alternative evidence he could submit to support his claim.  In response, the Veteran submitted lay statements confirming the alleged in-service fall and resulting neck and knee injuries and a statement from a VA nurse practitioner suggesting, but not definitively establishing, a relationship between the in-service fall and the Veteran's cervical spine disease and an old fracture of the right knee. 

Under 38 U.S.C.A. § 5103(d) (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must be sufficient and depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a veteran's assertion that one condition caused another was insufficient to trigger VA's duty to provide an examination, and that medical examinations are not to be routinely and automatically provided to all claimants).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

An examination is necessary in this case, particularly given the absence, even temporary, of the Veteran's service treatment records, the fact that the Veteran is competent to report and describe a fall and resulting pain from the neck down to his leg (both are lay observable), lay statements confirming the fall and injuries, and the VA nurse practitioner's favorable opinion linking the injuries to the Veteran's active service. 

This case is REMANDED for the following actions:

1.  Contact NPRC and inquiry as to whether it erred by initially informing the RO that the Veteran's service treatment records were sent.  If so, ask NPRC to respond in writing that it erred in this regard and that the Veteran's records are truly unavailable.   

2.  After contacting the Veteran for clarification regarding the VA facility where he allegedly received treatment for injuries sustained in the fall while on leave from active duty, secure and associate with the claims file records of such treatment.    

3.  Thereafter, arrange for the Veteran to undergo a VA examination in support of his claims for service connection for cervical spine and right knee injuries.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Advise the examiner that the Veteran is competent to report observable symptoms he experienced during and after service, including, in part, neck and right knee pain, and that any opinion proffered should contemplate these symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then follow the instructions below.

a) Record in detail the Veteran's history of an in-service fall and resulting cervical spine and right knee symptoms; 

b) Diagnose all cervical spine and right knee disorders shown to exist; 

c) Assuming the competency and credibility of the Veteran's reported history of an in-service fall and resulting cervical spine and right knee symptoms, opine whether the disorder(s) is(are) at least as likely as not related to the Veteran's active service, including the alleged in-service fall and cervical spine and right knee symptoms, as described; 

d) Provide detailed rationale, with specific references to the record, for the opinions expressed; and

e) If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that is outstanding that would aid in providing such an opinion.

4.  Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

5.  Readjudicate the claims being remanded.  If either benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


